Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1, 4-10, and 13-19 are pending.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
The applicant’s arguments with respect to the prior art rejections have been fully considered but are not persuasive. 

The applicant argues on pages 6-7 of the remarks dated 11/17/2021 with respect to claim 1 that Einarrsson fails to disclose, “...receiving, from a user at the broadcast facility, a request comprising a first identifier that identifies a discrete broadcast signal provided to the broadcast facility for subsequent broadcast by the broadcast facility.” Particularly, the applicant alleges that Einarsson’s user terminal (UE) is located away from (e.g., located outside of) a broadcast facility. 

The examiner disagrees and notes the applicant’s interpretation is unsupported by the specification and the claim language. The applicant has made zero references to the instant specification where this interpretation is supported. The claim recites, “receiving, from a user at the broadcast facility, a request…” which can reasonable interpreted as meaning the request is 

The applicant argues on page 7 of the remarks dated 11/17/2021 with respect to claim 1 that Yae fails to disclose, “...transmitting, to the user at the broadcast facility, the generated table of association information based on the received request” Particularly, the applicant alleges that because Yae explicitly discloses subscriber terminals with reference to private or public houses, that Yae does not disclose or suggest that its subscriber terminal is analogous to “a user at the broadcast facility.”

The examiner disagrees and, again, notes the applicant’s interpretation is unsupported by the specification and the claim language. The applicant has made zero references to the instant specification were this interpretation is supported. The claim recites, “transmitting, to the user at the broadcast facility, the generated table of association information based on the received request…” which can reasonable interpreted as meaning the transmitting is from the broadcast facility and to the user. This interpretation, as opposed to the applicant’s, has clear support in the specification, see originally filed claims, “transmitting, at the broadcast facility, the generated association information based on the received user request” and [0078].  The 
 
The applicant argues on page 8 of the remarks dated 11/17/2021 with respect to claim 1 that Tatsumi fails to disclose, “...transmitting, to the user at the broadcast facility, the generated table of association information based on the received request.” Particularly, the applicant alleges that Tatsumi does not disclose or suggest that its program table (time table) is transmitted to the transmission apparatus 2 based on a request received from the transmission apparatus 2.

The examiner notes, that Tatsumi was not relied upon to disclose the transmitting limitation, but Yae was so this argument is misplaced. Specifically, the combination of Einarsson and Yae discloses claim 1 including the transmitting step but does not explicitly disclose the information regarding the feed signal specifies at least a particular geographic region or a particular time zone associated with the discrete broadcast signal. 
Tatsumi fills in these gaps by disclosing generating, at the broadcast facility, a table of association information (Fig. 3 and [0079]; particularly, “As shown in FIG. 1, the broadcast station 3.sub.2 transmits a program table (time table) PG.sub.2representing the schedules of the 
Thus it is the combination of Einarsson, Yae, and Tatsumi that suggest the claim, including the argued limitation, not Tatsumi alone.

Claim Rejections - 35 USC § 103
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4, 5, 7-10, 13, 14, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Einarsson et al (US Pub. No. 2010/0223357), hereafter “Einarsson,” in view of Yae et al (US Pub. No. 2012/0096502), hereafter, “Yae,” and Tatsumi et al (US Pub. No. 2003/0078000), hereafter, “Tatsumi.”

As to claim 1, Einarsson discloses a method of processing data at a broadcast facility (Fig. 8, labels 20 and 200), the method comprising:
receiving, from a user at the broadcast facility, a request comprising a first identifier that identifies a discrete broadcast signal provided to the broadcast facility for subsequent broadcast by the broadcast facility (Abstract, particularly, “Once the channel-transparent setup has been completed, the user terminal transmits a channel-specific rendering request for a desired media channel to the server.” And Fig. 6, “PLAY rtsp://tv.com/allchannels.sdp/channel1”;  Channel 1 being the first identifier)
wherein the first identifier that identifies the discrete broadcast signal comprises a channel number associated with the discrete broadcast signal (Abstract, particularly, “Once the channel-transparent setup has been completed, the user terminal transmits a channel-specific rendering request for a desired media channel to the server.” And Fig. 6, “PLAY rtsp://tv.com/allchannels.sdp/channel1”; Channel 1 being the first identifier).
However, Einarsson does not explicitly disclose identifying, at the broadcast facility, a set of identifiers associated with the first identifier, the set of identifiers comprising at least one of Connection, Domain, Domain Type, Equipment, Essence, Feed, Format, Instance, Mnemonic Base, Pattern, Signal Mnemonic, or Site;
generating, at the broadcast facility, a table of association information based on the identified set of identifiers, and
wherein the generated table of association information comprises information regarding a feed signal corresponding to the channel number associated with the discrete broadcast signal; and
wherein the information regarding the feed signal specifies a particular network associated with the discrete broadcast signal; and
 of association information based on the received user request.
But, Yae discloses identifying, at a broadcast facility, a set of identifiers associated with a first identifier (Fig. 6, label 610 and [0062] with Fig. 3), the set of identifiers comprising at least one of Connection (Fig. 3, labels 320 and/or 330), Domain, Domain Type, Equipment, Essence, Feed, Format, Instance, Mnemonic Base, Pattern, Signal Mnemonic, or Site;
generating, at the broadcast facility, a table of association information based on the identified set of identifiers ([0065], particularly, “Accordingly, the broadcast distribution unit 260 copies the received broadcast information according to the control of the channel managing unit 240, and transmits the copied broadcast information to a subscriber terminal, which has transmitted the channel request information, by use of the updated channel information (690), thereby completing the operation of the integrated broadcast distribution apparatus.”),
wherein the generated table of association information comprises information regarding a feed signal corresponding to the channel number associated with a discrete broadcast signal ([0065], particularly, “The result of checking that the requested channel is a broadcast channel currently providing a service in operation 650 indicates broadcast information of the corresponding broadcast channel is being received by the broadcast reception unit 230. Accordingly, the broadcast distribution unit 260 copies the received broadcast information according to the control of the channel managing unit 240, and transmits the copied broadcast information to a subscriber terminal, which has transmitted the channel request information, by use of the updated channel information (690), thereby completing the operation of the integrated broadcast distribution apparatus.” Broadcast channel reading on “a discrete broadcast signal” and the received broadcast channel subsequently sent to subscriber terminals reading on “a feed signal”); and
 (Fig. 3 and [0065]),
transmitting, to a user at the broadcast facility, the generated table of association information based on the received user request ([0065], particularly, “Accordingly, the broadcast distribution unit 260 copies the received broadcast information according to the control of the channel managing unit 240, and transmits the copied broadcast information to a subscriber terminal, which has transmitted the channel request information, by use of the updated channel information (690), thereby completing the operation of the integrated broadcast distribution apparatus.”).
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to combine the teachings of Einarsson and Yae in order to provide the most pertinent information to users when requests are submitted thereby creating a system that can cater to a broader variety of users.
However, the combination of Einarsson and Yae does not explicitly disclose the information regarding the feed signal specifies at least a particular geographic region or a particular time zone associated with the discrete broadcast signal.
But, Tatsumi discloses generating, at the broadcast facility, a table of association information (Fig. 3 and [0079]; particularly, “As shown in FIG. 1, the broadcast station 3.sub.2 transmits a program table (time table) PG.sub.2representing the schedules of the programs P.sub.4, P.sub.5 and P.sub.1, which are broadcast by the broadcast station 3.sub.2 itself, to the transmission apparatus 2 via the communication network 4.”); and
wherein the information regarding the feed signal specifies and at least a particular geographic region or a particular time zone associated with the discrete broadcast signal (Fig. 3 and [0079]; particularly, “As is the case with the program table PG.sub.1, an area code AC.sub.2 
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to combine the teachings of Einarsson and Yae with Tatsumi in order to provide more information to users so that better informed decisions can be made.

As to claims 10 and 19, they are rejected by a similar rationale to that set forth in claim 1’s rejection. 

As to claims 4 and 13, the teachings of Einarsson and Yae as combined for the same reasons set forth in claim 1’s rejection further disclose the generated table of association information identifies a one-to-one association between the channel number associated with the discrete broadcast signal and the feed signal corresponding to the channel number associated with the discrete broadcast signal (Yae, [0065], particularly, “The result of checking that the requested channel is a broadcast channel currently providing a service in operation 650 indicates broadcast information of the corresponding broadcast channel is being received by the broadcast reception unit 230. Accordingly, the broadcast distribution unit 260 copies the received broadcast information according to the control of the channel managing unit 240, and transmits the copied broadcast information to a subscriber terminal, which has transmitted the channel request information, by use of the updated channel information (690), thereby completing the operation of the integrated broadcast distribution apparatus.”; Broadcast channel reading on “a 

As to claims 5 and 14, the teachings of Einarsson and Yae as combined for the same reasons set forth in claim 1’s rejection further disclose the user request is received via a web-based or Internet application (Einarson, Figs. 3, 4; the user request utilizing RTSP).

As to claims 7 and 16, the teachings of Einarsson and Yae as combined for the same reasons set forth in claim 1’s rejection further disclose he first identifier that identifies the discrete broadcast signal comprises a name of a physical broadcast facility outputting the discrete broadcast signal, a name of a device outputting the discrete broadcast signal, a name of a port or an output jack of the device outputting the discrete broadcast signal, or a name of a particular format of the discrete broadcast signal (Einnarson, Abstract, particularly, “Once the channel-transparent setup has been completed, the user terminal transmits a channel-specific rendering request for a desired media channel to the server.” And Fig. 6, “PLAY rtsp://tv.com/allchannels.sdp/channel1”)

As to claims 8 and 17, the teachings of Einarsson and Yae as combined for the same reasons set forth in claim 1’s rejection further disclose the device outputting the discrete broadcast signal comprises a gateway card or an encoder (Einnarson, [0121], particularly, “The different unicast and broadcast channels provided by the media server could use different encodings and codec settings. This can be solved by, for example, describing the different encodings/settings in the description file (SDP file) and give them different payload type values.”).

As to claims 9 and 18, the teachings of Einarsson and Yae as combined for the same reasons set forth in claim 1’s rejection further disclose the generated table of association information comprises a table including the first identifier and the set of identifiers and indicating an association between the first identifier and the set of identifiers (Fig. 6, label 610 and [0062] with Fig. 3 and [0065]).

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Einarsson in view of Yae, Tatsumi, and Junqua et al (US Pat. No. 6,314,398; previously cited), hereafter “Junqua.”

As to claims 6 and 15, the teachings of Einarsson, Yae, and Tatsumi does not disclose the user request is received using natural language processing via the web-based or Internet application.  However, Junqua teaches wherein the user request is received using natural language processing via the web-based or Internet application (Junqua, Col. 3, lines 45-50, on the speech processing side of the channel selection system 10, the spoken request (user request) and spoken information represented as a user speech at 30 is received by a speech recognizer 32. The spoken words are processed by the speech recognizer 32 and converted into text. The text stream which is output from the speech recognizer 32 is provided to a natural language processor 34, which is responsible for analyzing the text stream and resolving the semantic content and meaning of the spoken request (the user request is received using natural language processing) with Einarson disclosing in Figs. 3, 4; the user request utilizing RTSP, i.e. a web based or Internet application). 
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the application to combine the teachings of Einarsson, Yae, and Tatsumi 

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J DAILEY whose telephone number is (571)270-1246.  The examiner can normally be reached on 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Thomas J Dailey/
Examiner, Art Unit 2452